                 Case 1:20-cv-11462-NMG Document 1 Filed 08/03/20 Page 1 of 7



                                UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MASSACHUSETTS


ZIFF DAVIS PERFORMANCE MARKETING,
INC. f/k/a SALESIFY, INC.,
                                                                 Case No. __________________
                                                                          1:20-cv-11462
                                   Plaintiff,

                     - against -

GREEN LEADS LLC,

                                   Defendant.



                                                  COMPLAINT

            Plaintiff Ziff Davis Performance Marketing, Inc., formerly known as Salesify, Inc.,

( ZDPM ), as and for its complaint against Defendant Green Leads LLC ( Green Leads )

alleges as follows:

                                                Nature of the Action

            1.      Claiming it has suffered business hardship as a result of the COVID-19 pandemic,

G een Lead ha failed               a f     he al able lead      e ice ha ZDPM ha        ided,

interrupted and without payment, to Green Leads. Green Leads sole excuse: We have had

revenue drop due to the virus and are focusing only on survival. Sorry.

            2.      Accordingly, this is an action to recover money owed by Green Leads in the

amount of no less than $184,509 for services rendered by ZDPM pursuant to a written contract.

            3.      Green Leads provides business-to-business marketing services and hired ZDPM

to help with providing marketing lead generation services for Green Leads clien .

            4.      ZDPM provided lead generation services for Green Leads as requested and in

acc dance i h he a ie c n ac , and delivered invoices to Green Leads, but Green Leads




2640744.1
            Case 1:20-cv-11462-NMG Document 1 Filed 08/03/20 Page 2 of 7



failed to satisfy its obligations as reflected in the past-due invoices in the aggregate amount of

$184,509.

       5.         ZDPM ha f ll      e f med all f i       bliga i n   nde he a ie c n ac .

Green Leads is liable to ZDPM under the unambiguous terms of he a ie c n ac and a an

account stated.

       6.         Alternatively, Green Leads is liable to ZDPM for the services ZDPM provided

because it would be inequitable for Green Leads to retain the benefit of the services provided by

ZDPM without compensating ZDPM for those services.

                                                Parties

       7.         ZDPM is a Delaware corporation with its principal place of business in New York

County, New York.

       8.         Green Leads is a New Hampshire limited liability company with its principal

place of business located at 59 Colby Corner, East Hampstead, New Hampshire, 03826. Green

Leads was organized under the laws of New Hampshire in 2016, and registered to do business in

Massachusetts in 2019.

       9.         Upon information and belief, Green Leads is the successor to Green Leads, LLC

( Former Green Leads ) which was a Massachusetts limited liability company with its

principal place of business in Andover, Massachusetts that executed a contract with ZDPM while

located in Massachusetts.

                                       Jurisdiction and Venue

       10.        The Court has original jurisdiction over this action under 28 U.S.C. § 1332

because ZDPM and Green Leads are citizens of different states, and the amount in controversy

exceeds $75,000, exclusive of interests and costs.




                                                   2
           Case 1:20-cv-11462-NMG Document 1 Filed 08/03/20 Page 3 of 7



         11.      The Court has personal jurisdiction over Green Leads. Green Leads is registered

to do business in the State of Massachusetts, and has conducted continuous and systematic

business in Massachusetts. The contract between ZDPM and G een Lead                edece or, Former

Green Leads, at issue in this action was made and executed in Massachusetts and Green Leads

received the services provided by ZDPM in Massachusetts.

         12.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events giving rise to the claims occurred in this District and Green Leads is

  bjec         he C         e   nal j i dic i n i h e ec       hi ac i n.

                                          Statement of Facts

         13.      ZDPM is a full service demand generation company offering business-to-business

lead generation services. ZDPM helps sales and marketing departments of enterprise software,

hardware, and information technology services firms identify and run highly targeted campaigns

to their most relevant sales prospects worldwide.

         14.      Green Leads offers marketing services to technology companies by delivering

pay-for-performance demand lead generation services.

         15.      Green Leads predecessor, Former Green Leads, engaged ZDPM to provide

marketing leads for its clients. Former Green Leads entered into a Mutual Partnership

Agreement dated September 3, 2014 ( he Agreement ) i h ZDPM.

         16.      According to the Massachusetts Sec e a       fSae         eb i e, F me G een Lead

was involuntarily dissolved in 2017. ZDPM did not receive notice of any dissolution of Former

Green Leads. ZDPM provided services as requested and without interruptions to either Green

Leads or Former Green Leads consistent with the Agreement. In all following references,

 G een Lead           efe collectively to Green Leads and Former Green Leads.




                                                   3
            Case 1:20-cv-11462-NMG Document 1 Filed 08/03/20 Page 4 of 7



       17.      Pursuant to the Agreement, Green Leads executed work orders (also referred to as

 in e i n     de   ) to request services from ZDPM. Those work orders specified the number of

leads Green Leads needed from ZDPM f       G een Lead clien , de ail     f he cam aign f

which the leads were intended, the deadline for ZDPM to provide the leads requested, and the

compensation rate for each lead to be provided by ZDPM. Consistent with the Agreement,

ZDPM would then issue invoices to Green Leads for payment. Under the Agreement, Green

Leads agreed to pay ZDPM within 30 days from the date of invoice received from ZDPM.

       18.      Between October 2017 and January 2020, ZDPM provided services for Green

Leads as requested and in accordance with the Agreement. ZDPM sent Green Leads nine

invoices for the services provided by ZDPM. Green Leads never objected to any of ZDPM

invoices, and, in fact, admitted the work was performed and the claimed amounts are due and

owing to ZDPM.

       19.      After failing to pay amounts when due, in February 2020, Green Leads offered to

pay the outstanding amounts owed to ZDPM in installments. ZDPM agreed to Green Leads

payment schedule proposal, subject to documentation to be signed by the parties. Green Leads

refused to sign any agreement memorializing the payment schedule that Green Leads proposed,

but, nonetheless, acknowledged the amounts owed by it and agreed to make payments as

proposed. Green Leads, however, failed to make any payment Green Leads said it would. Green

Leads has failed to pay the $184,509 owed to ZDPM for the services ZDPM provided through

January 2020.

       20.      Despite ZDPM demands for payment of the outstanding balance, ZDPM has not

received the money it is owed from Green Leads.




                                                4
            Case 1:20-cv-11462-NMG Document 1 Filed 08/03/20 Page 5 of 7



                                            COUNT I
                                       (Breach of Contract)

       21.     The Agreement is a valid, binding, and subsisting agreement between ZDPM and

Green Leads.

       22.     Pursuant to the Agreement, Green Leads agreed to pay ZDPM i hin 30 da

from Green Leads     ecei    f an in   ice f m ZDPM for the services provided by ZDPM.

       23.     ZDPM fulfilled all of its obligations under its Agreement with Green Leads,

including providing marketing leads and issuing invoices.

       24.     Green Leads failed to pay $184,509 owed to ZDPM despite due demand therefor.

       25.     By reason of the foregoing, Green Leads is in breach of the Agreement and,

ZDPM has been damaged in the amount of no less than $184,509.

                                          COUNT II
                             (In the alternative, Account Stated)

       26.     ZDPM has rendered invoices to Green Leads in the ordinary course.

       27.     Green Leads never objected to any of those invoices.

       28.     The unpaid invoices constitute an account stated, and upon such, a balance of

$184,509 is due to ZDPM from Green Leads.

       29.     Green Leads has failed to pay the $184,509 owed to ZDPM despite due demand

therefor.

       30.     By reason of the foregoing, there is justly due and owing from Green Leads to

ZDPM the sum of $184,509.




                                                5
            Case 1:20-cv-11462-NMG Document 1 Filed 08/03/20 Page 6 of 7



                                         COUNT III
                           (In the alternative, Unjust Enrichment)

       31.     Substantial benefits have been conferred upon Green Leads by ZDPM through

Green Leads receipt of services provided by ZDPM under the Agreement. Green Leads

knowingly and willingly accepted and enjoyed these benefits.

       32.     Green Leads either knew or should have known that the services rendered by

ZDPM were given and received with the expectation that ZDPM would be compensated

consistent with the terms of the Agreement.

       33.     ZDPM provided the services to Green Leads consistent with the Agreement. It

would be inequitable for Green Leads to retain the benefit of the services provided by ZDPM

without compensating ZDPM for those services.

       34.     Green Leads acceptance and retention of these benefits under the circumstances

alleged herein make it inequitable for Green Leads to retain the benefits without payment of the

value to ZDPM.

       35.     Green Leads is liable to ZDPM as a successor in interest to Former Green Leads

because Green Leads continued the business of Former Green Leads, merged with Former Green

Leads, and/or assumed the liabilities of Former Green Leads.

       36.     ZDPM is entitled to recover from Green Leads not less than $184,509 for the

value of services ZDPM provided to Green Leads.

                                   PRAYER FOR RELIEF

       WHEREFORE, ZDPM demands judgment against Green Leads as follows:

       a)      For judgment in ZDPM fa         finding Green Leads breached the Agreement.

       b)      For money judgment in favor of ZDPM for damages for Green Leads breach of

the Agreement in an amount not less than $184,509.



                                                6
           Case 1:20-cv-11462-NMG Document 1 Filed 08/03/20 Page 7 of 7



      c)      For an award of pre- and post-judgment interest against Green Leads; and

      d)      For such other and further relief as the Court deems just and equitable.




                                            ,ii
Dated: New York, New York                   DAVIS WRIGHT TREMAINE LLP
       August 3, 2020

                                            By:___________________________________
                                                   John M. Magliery
                                            1251 Avenue of the Americas, 21st Floor
                                            New York, New York 10020
                                            Tel: 212.489.8230
                                            Email: johnmagliery@dwt.com

                                            Attorneys for Ziff Davis Performance Marketing,
                                            Inc.




                                               7
